ACCEPTED
                                                                                     03-14-00644-CV
                                                                                            4217422
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                2/19/2015 3:41:35 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                            NO. 03-14-00644-CV
   _____________________________________________________________
                                                                    FILED IN
                                                             3rd COURT OF APPEALS
                    IN THE COURT OF APPEALS                      AUSTIN, TEXAS
                    THIRD DISTRICT OF TEXAS                  2/19/2015 3:41:35 PM
                          AUSTIN, TEXAS                        JEFFREY D. KYLE
                                                                     Clerk
   _____________________________________________________________

                               JOSE A. PEREZ,
                                         Appellant,
                                     v.

                   TEXAS MEDICAL BOARD, et al.,
                                     Appellees.
        ____________________________________________________

  On Appeal from the 53rd Judicial District Court of Travis County, Texas
                         No. D-1-GN-14-001172
       ____________________________________________________

   APPELLEES’ RESPONSE TO APPELLANTS’ MOTION TO ABATE
            APPEAL AND AMEND APPELLATE BRIEF
      ____________________________________________________

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      Appellees, the Texas Medical Board and Mari Robinson, in her Official

Capacity (collectively “TMB”), by and through the Office of the Attorney General

of Texas and the undersigned Assistant Attorney General, submit the following

response to the Motion to Abate Appeal and Amend Appellate Brief filed by

Appellant, Jose Perez (“Perez”). In support, the TMB shows the Court as follows:
          1.      Perez wants this Court to abate the captioned appeal so he can amend

his initial brief. The basis for the request is that he did not receive the supplemental

clerk’s record before filing his initial brief.

          2.      There is nothing in the supplemental clerk’s record that Perez did not

have in his possession long before he filed his brief in this appeal. See Exhibit A

(Index to supplemental clerk’s record). As shown on the index, there are only four

substantive documents in the record, those being (1) Perez’s own petition; (2) the

TMB’s Plea to the Jurisdiction and Original Answer and General Denial, and

Affirmative Defenses; (3) the TMB’s First Amended Plea to the Jurisdiction; and

(4) the TMB’s brief in support of its Amended Plea to the Jurisdiction. The TMB

filings were all served on Perez on the date they were filed, the latest date being

August 13, 2014. Suppl. CR 55, 59, 69. The initial clerk’s record was filed on

November 14, 2014, and Perez had thirty days thereafter to file his initial brief.1

          3.      In addition, the TMB requested its filings which are contained in the

supplemental record through its counter-designation filed in the district court on

October 15, 2014. That document was also served on Perez on that date.2




1
    There is no reporter’s record in this appeal.

2
  For reasons unknown to the TMB, the District Clerk did not actually assemble the supplemental
record and submit it to the Clerk of this Court until the TMB had discovered in early February that
it had not been filed. The TMB sent a reminder to the clerk at that time.
                                                    2
      4.     Moreover, Perez has the right to file a reply brief on or before March

10, 2015 to address the issues raised in the TMB’s brief (filed on February 18, 2015).

      5.     There is simply no way Perez can claim surprise by anything in the

supplemental clerk’s record.

      For the foregoing reasons, the TMB respectfully requests that Perez’s motion

be denied.

Dated:       February 19, 2015.

                                  Respectfully submitted,

                                  KEN PAXTON
                                  Attorney General of Texas

                                  CHARLES E. ROY
                                  First Assistant Attorney General

                                  JAMES E. DAVIS
                                  Deputy Attorney General for Civil Litigation

                                  DAVID A. TALBOT, JR.
                                  Division Chief, Administrative Law Division




                                          3
                              /s/ Ted A. Ross
                              Ted A. Ross
                              Assistant Attorney General
                              State Bar No. 24008890
                              OFFICE OF THE TEXAS ATTORNEY GENERAL
                              ADMINISTRATIVE LAW DIVISION
                              P. O. Box 12548
                              Austin, Texas 78711-2548
                              Telephone: (512) 475-4191
                              Facsimile: (512) 457-4674
                              Email: ted.ross@texasattorneygeneral.gov
                              Attorneys for Appellees Texas Medical Board and
                              Mari Robinson



                        CERTIFICATE OF SERVICE

      I hereby certify that, in compliance with Rule 9.5 of the Texas Rules of
Appellate Procedure, a true and correct copy of the above and foregoing document
has been served on the following on this the 19th day of February 2015:

Jose A. Perez, pro se               Via: Electronic Mail and
34 Candle Pine Place                CMRRR #7006 2150 0005 6812 6434
The Woodlands, Texas 77381
Email: theaesculapius@gmail.com
                                           /s/ Ted A. Ross
                                           Ted A. Ross
                                           Assistant Attorney General




                                       4
EXHIBIT A
FILED   DATE DOCUMENT DESCRIPTION   DOCUMENT   CATEGORY   PAGE




             ANSWER & ADDITIONAL    ANSWER & ADDITIONAL
             PLEADING               PLEADING



8lßl2al4     BRIEF